Exhibit CREDIT AGREEMENT Dated as of May 12, 2009 among INGLES MARKETS, INCORPORATED, as the Borrower, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, BRANCH BANKING AND TRUST COMPANY, as Syndication Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent, and The Other Lenders Party Hereto BANC OF AMERICA SECURITIES LLC, BRANCH BANKING AND TRUST COMPANY and WACHOVIA CAPITAL MARKETS, LLC, as Joint Lead Arrangers and Joint Book Managers TABLE OF CONTENTS Section Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms 1 1.02 Other Interpretive Provisions 32 1.03 Accounting Terms 33 1.04 Rounding 33 1.05 Times of Day 33 1.06 Letter of Credit Amounts 33 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 Committed Loans 34 2.02 Borrowings, Conversions and Continuations of Committed Loans 34 2.03 Letters of Credit 35 2.04 Swing Line Loans 43 2.05 Prepayments 46 2.06 Termination or Reduction of Commitments 48 2.07 Repayment of Loans 49 2.08 Interest 49 2.09 Fees 50 2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 50 2.11 Evidence of Debt 51 2.12 Payments Generally; Administrative Agent’s Clawback 51 2.13 Sharing of Payments by Lenders 53 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. 54 3.02 Illegality 57 3.03 Inability to Determine Rates 58 3.04 Increased Costs; Reserves on Eurodollar Rate Loans 58 3.05 Compensation for Losses 60 3.06 Mitigation Obligations; Replacement of Lenders. 60 3.07 Survival 61 ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.01 Conditions of Initial Credit Extension 61 4.02 Conditions to all Credit Extensions 62 ARTICLE V. REPRESENTATIONS AND WARRANTIES 5.01 Existence, Qualification and Power 63 5.02 Authorization; No Contravention 64 5.03 Governmental Authorization; Other Consents 64 5.04 Binding Effect 64 5.05 Financial Statements; No Material Adverse Effect 64 5.06 Litigation 65 5.07 No Default 65 5.08 Ownership of Property; Liens 65 5.09 Environmental Compliance 65 i 5.10 Insurance 65 5.11 Taxes 66 5.12 ERISA Compliance 66 5.13 Subsidiaries; Equity Interests 66 5.14 Margin Regulations; Investment Company Act 67 5.15 Disclosure 67 5.16 Compliance with Laws 67 5.17 Taxpayer Identification Number 67 5.18 Solvency 67 5.19 Pari Passu Indebtedness/Senior Indebtedness 67 5.20 Guarantees by Subsidiaries 67 5.21 Foreign Assets 68 ARTICLE VI. AFFIRMATIVE COVENANTS 6.01 Financial Statements 68 6.02 Certificates; Other Information 69 6.03 Notices 71 6.04 Payment of Obligations 71 6.05 Preservation of Existence, Etc 71 6.06 Maintenance of Properties 71 6.07 Maintenance of Insurance 72 6.08 Compliance with Laws 72 6.09 Books and Records 72 6.10 Inspection Rights 72 6.11 Use of Proceeds 72 6.12 Guarantees by Subsidiaries 72 6.13 Asset Sales 73 6.14 Wachovia Letters of Credit 73 ARTICLE VII. NEGATIVE COVENANTS 7.01 Liens 73 7.02 Indebtedness 76 7.03 Fundamental Changes 78 7.04 Asset Sales 79 7.05 Restricted Payments 79 7.06 Change in Nature of Business; Accounting Changes 82 7.07 Transactions with Affiliates 82 7.08 Burdensome Agreements 83 7.09 Use of Proceeds 84 7.10 Financial Covenants 84 7.11 Subordinated Debt and Senior Notes 85 7.12 Most Favored Lender 85 7.13 Limitations with Respect to Unrestricted Subsidiaries 86 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default 86 8.02 Remedies Upon Event of Default 88 ii 8.03 Application of Funds 89 ARTICLE IX. ADMINISTRATIVE AGENT 9.01 Appointment and Authority 90 9.02 Rights as a Lender 90 9.03 Exculpatory Provisions 90 9.04 Reliance by Administrative Agent 91 9.05 Delegation of Duties 92 9.06 Resignation of Administrative Agent 92 9.07 Non-Reliance on Administrative Agent and Other Lenders 93 9.08 No Other Duties, Etc 93 9.09 Administrative Agent May File Proofs of Claim 93 9.10 Guaranty Matters 94 9.11 Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements 94 ARTICLE X. MISCELLANEOUS 10.01 Amendments, Etc 94 10.02 Notices; Effectiveness; Electronic Communication 96 10.03 No Waiver; Cumulative Remedies; Enforcement 98 10.04 Expenses; Indemnity; Damage Waiver. 99 10.05 Payments Set Aside 100 10.06 Successors and Assigns 101 10.07 Treatment of Certain Information; Confidentiality 105 10.08 Right of Setoff 105 10.09 Interest Rate Limitation 106 10.10 Counterparts; Integration; Effectiveness 106 10.11 Survival of Representations and Warranties 106 10.12 Severability 107 10.13 Replacement of Lenders 107 10.14 Defaulting Lenders 108 10.15 Governing Law; Jurisdiction; Etc 110 10.16 Waiver of Jury Trial 111 10.17 No Advisory or Fiduciary Responsibility 111 10.18 Electronic Execution of Assignments and Certain Other Documents 112 10.19 USA PATRIOT Act Notice 112 SIGNATURES iii SCHEDULES 1.01(a) Existing Credit Agreements 1.01(c) Existing Investments 1.01(d) Unrestricted Subsidiaries 2.01 Commitments and Applicable Percentages 7.01 Existing Liens 7.02 Existing Indebtedness 7.08 Burdensome Agreements 10.02 Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A Committed Loan Notice B Swing Line Loan Notice C Note D Compliance Certificate E-1 Assignment and Assumption E-2 Administrative Questionnaire F Opinion Matters CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of May 12,2009, among INGLES MARKETS, INCORPORATED, a North Carolina corporation (the “Borrower”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), BRANCH BANKING AND TRUST COMPANY, as Syndication Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent, and BANK OF AMERICA, N.A.,as Administrative Agent and Swing Line Lender. The Borrower has requested that the Lenders provide a revolving credit facility, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below: “Accounts Receivable” means, as to any Person, all of such Person’s now owned or hereafter acquired or arising accounts, as defined in the UCC, including any rights to payment for the sale or lease of goods or rendition of services, whether or not they have been earned by performance. “Acquired Indebtedness” means Indebtedness of a Person (a) existing at the time such Person becomes a Restricted Subsidiary or (b) assumed in connection with the acquisition of assets from such Person, in each case, other than Indebtedness incurred in connection with, or in contemplation of, such Person becoming a Restricted Subsidiary or such acquisition, as the case may be.Acquired Indebtedness shall be deemed to be incurred on the date of the related acquisition of assets from any Person or the date the acquired Person becomes a Restricted Subsidiary, as the case may be. “Acquisition” means, by any Person, the acquisition by such Person, in a single transaction or in a series of related transactions, of either (a) all or any substantial portion of the property of, or a line of business or division of, another Person or (b) at least a majority of the Voting Equity Interests of another Person or the right via contract or otherwise to control the voting rights of at least a majority of the Voting Equity Interests of another Person, in each case whether or not involving a merger or consolidation with such other Person. “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 10.02, or such other address or account as the Administrative Agent may from time to time notify to the Borrower and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in substantially the form of Exhibit E-2 or any other form approved by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Aggregate Commitments” means the Commitments of all the Lenders. “Agreement” means this Credit Agreement. “Applicable Percentage” means with respect to any Lender at any time, the percentage (carried out to the ninth decimal place) of the Aggregate Commitments represented by such Lender’s Commitment at such time.If the commitment of each Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the Applicable Percentage of each Lender shall be determined based on the Applicable Percentage of such Lender most recently in effect, giving effect to any subsequent assignments.The initial Applicable Percentage of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable. “Applicable Rate” means, from time to time, the following percentages per annum, based upon the Consolidated Leverage Ratio as set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Section 6.02(a): Applicable Rate Pricing Level Consolidated Leverage Ratio Eurodollar Rate Loans Letters of Credit Base Rate Loans 1 Less than 4.00 to 1.00 2.75% 1.75% 2 Greater than or equal to 4.00 to 1.00 3.00% 2.00% Any increase or decrease in the Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall become effective as of the first Business Day immediately following delivery of a Compliance Certificate pursuant to Section6.02(a) for the most recently ended fiscal period; provided, however, that if a Compliance Certificate is not delivered when due in accordance with such Section, then, upon the request of the Required Lenders, Pricing Level 2 shall apply as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered and shall remain in effect until the date on which such Compliance Certificate is delivered.The Applicable Rate in effect from the Closing Date through the first Business Day after the date of the delivery of a Compliance Certificate first occurring on or after November 12, 2009 shall be determined based upon Pricing Level 1. 2 Notwithstanding anything to the contrary contained in this definition, the determination of the Applicable Rate for any period shall be subject to the provisions of Section 2.10(b). “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Arrangers” means each of BAS, BB&T and WCM, in their capacity as joint lead arrangers and joint book managers. “Asset Sale” means any sale, issuance, conveyance, transfer, lease or other Disposition (including, without limitation, by way of merger, consolidation or sale and leaseback transaction) (collectively, a “transfer”), directly or indirectly, in one or a series of related transactions, of: (a)any Equity Interests of any Restricted Subsidiary; (b)all or substantially all of the properties and assets of any division or line of business of the Borrower or any Restricted Subsidiary; or (c)any other properties or assets of the Borrower or any Restricted Subsidiary other than in the ordinary course of business. For the purposes of this definition, the term “Asset Sale” shall not include: (a)any transfer of properties and assets that is governed by the provisions of Section 7.03; (b)any transfer of properties and assets that is by the Borrower to any Guarantor, or by any Guarantor to the Borrower or any Guarantor in accordance with the terms of this Agreement including any issuance of Equity Interests; (c)any transfer of properties and assets that would be within the definition of a “Restricted Payment” and would be permitted to be made as a Restricted Payment (and shall be deemed a Restricted Payment) under Section 7.05; (d)any transfer of properties and assets that is of obsolete equipment in the ordinary course of business; (e)any disposition of Cash Equivalents; (f)any non-exclusive license or sublicense of intellectual property or other intangibles; 3 (g)any surrender or waiver of contract rights or the settlement, release or surrender of contract, tort or other claims of any kind; (h)to the extent permitted under Section 1031 of the Code, any exchange of like property; (i)any lease, assignment or sublease of any real or personal property in the ordinary course of business; or (j)any transfer of properties and assets the fair market value of which in the aggregate does not exceed $5,000,000 in any transaction or series of related transactions. “Asset Swap” means the exchange by the Borrower or a Restricted Subsidiary of a portion of its property, business or assets, in the ordinary course of business, for property, business or assets which, or Equity Interests of a Person all or substantially all of whose assets, are of a type used in the business of the Borrower on the Closing Date or in a Permitted Business, or a combination of any property, business or assets or Equity Interests of such a Person and cash or Cash Equivalents. “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two or more Approved Funds managed by the same investment advisor. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section 10.06(b)), and accepted by the Administrative Agent, in substantially the form of Exhibit E-1 or any other form approved by the Administrative Agent. “Attributable Indebtedness” means, on any date, (a) in respect of any capital lease of any Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of the remaining lease payments under the relevant lease that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if such lease were accounted for as a capital lease. “Audited Financial Statements” means the audited consolidated balance sheet of the Borrower and its Subsidiaries for the fiscal year ended September 27, 2008, and the related consolidated statements of income or operations, shareholders’ equity and cash flows for such fiscal year of the Borrower and its Subsidiaries, including the notes thereto. “Autoborrow Agreement” has the meaning specified in Section “Availability Period” means the period from and including the Closing Date to the earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination of the commitment of each Lender to make Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section “Bank of America” means Bank of America, N.A. and its successors. 4 “BAS” means Banc of America Securities LLC and its successors. “Base Rate” means, for any day, a fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly announced from time to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%.The “prime rate” is a rate set by Bank of America based upon various factors including Bank of America’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate.Any change in the Base Rate due to a change in the “prime rate” or the Federal Funds Rate shall take effect at the opening of business on the day specified in the public announcement such change in the “prime rate” or the Federal Funds Effective Rate, respectively.For the purposes of clause (c) above, the Eurodollar Rate shall be determined daily and any change shall take effect on the day of such change. “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan. “Base Rate Loan” means a Loan that bears interest based on the Base Rate. “BB&T” means Branch Banking and Trust Company and its successors. “Borrower” has the meaning specified in the introductory paragraph hereto. “Borrower Materials” has the meaning specified in Section “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the context may require. “Business Day” means any day other than a Saturday, Sunday or other day on which commercial banks are authorized to close under the Laws of, or are in fact closed in, the state where the Administrative Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits are conducted by and between banks in the London interbank eurodollar market. “Capital Lease Obligations” means, with respect to any Person, any obligation of such Person and its Restricted Subsidiaries on a consolidated basis under any capital lease of (or other agreement conveying the right to use) real or personal property that, in accordance with GAAP, is required to be recorded as a capitalized lease obligation. “Cash Collateralize” has the meaning specified in Section 2.03(g). “Cash Equivalents” means any of the following types of Investments, to the extent owned by the Borrower or any of its Subsidiaries free and clear of all Liens: (a)any evidence of Indebtedness issued or directly and fully guaranteed or insured by the United States or any agency or instrumentality thereof; (b)deposits, certificates of deposit or acceptances of any financial institution that is a member of the Federal Reserve System and whose senior unsecured debt is rated at least “A-1” by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. (“S&P”), or at least “P-1” by Moody’s Investors Service, Inc.(“Moody’s”); 5 (c)commercial paper with a maturity of 365 days or less issued by a corporation (other than an Affiliate or Subsidiary of the Borrower) organized and existing under the laws of the United States, any state thereof or the District of Columbia and rated at least “A-1” by S&P and at least “P-1” by Moody’s; (d)repurchase agreements and reverse repurchase agreements relating to marketable direct obligations issued or unconditionally guaranteed by the United States or issued by any agency thereof and backed by the full faith and credit of the United States maturing within 365 days from the date of acquisition; and (e)money market funds which invest substantially all of their assets in securities described in the preceding clauses (a) through (d). “Cash Management Agreement” means any agreement to provide cash management services, including treasury, depository, overdraft, credit or debit card, electronic funds transfer and other cash management arrangements. “Cash Management Bank” means any Person that, (a) at the time it enters into a Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management Agreement in each case in its capacity as a party to such Cash Management Agreement. “Change in Law” means the occurrence, after the date of this Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c) the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. “Change of Control” means an event or series of events by which: (a)at any time that the Permitted Holders are “beneficial owners” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person or group shall be deemed to have “beneficial ownership” of all securities that such person or group has the right to acquire whether such right is exercisable immediately or only after the passage of time (such right, an “option right”)) of less than a majority of the Voting Equity Interests of the Borrower, any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit plan of such person or its subsidiaries, and any person or entity acting in its capacity as trustee, agent or other fiduciary or administrator of any such plan) other than the Permitted Holders becomes the beneficial owner, directly or indirectly, of 35% or more of the Voting Equity Interests of the Borrower (taking into account all such securities that such person or group has the right to acquire pursuant to any option right); 6 (b)during any period of 24 consecutive months, a majority of the members of the board of directors or other equivalent governing body of the Borrower cease to be composed of individuals (i) who were members of that board or equivalent governing body on the first day of such period or (ii) whose election or nomination to that board or equivalent governing body was approved by at least two-thirds (2/3) of that board or equivalent governing body; or (c)at any time that the Permitted Holders are beneficial owners of less than a majority of Voting Equity Interests of the Borrower, any Person (other than the Permitted Holders) or two or more Persons acting in concert shall have acquired by contract or otherwise, or shall have entered into a contract or arrangement that, upon consummation thereof, will result in its or their acquisition of the power to exercise, directly or indirectly, a controlling influence over the management or policies of the Borrower, or control over the Voting Equity Interests of the Borrower representing 35% or more of the combined voting power of such securities; or (d)the Borrower consolidates with or merges with or into any Person or sells, assigns, conveys, transfers, leases or otherwise disposes of all or substantially all of its assets to any Person, or any Person consolidates with or merges into or with the Borrower, in any such event pursuant to a transaction in which the outstanding Voting Equity Interests of the Borrower are converted into or exchanged for cash, securities or other property, other than any such transaction where: (i)the outstanding Voting Equity Interests of the Company are changed into or exchanged for (A) Voting Equity Interests (other than Redeemable Equity Interests) of the surviving Person or (B) cash, securities and other property (other than Equity Interests of the surviving corporation) in an amount that could be paid by the Borrower as a Restricted Payment in accordance with Section 7.05 hereof (and such amount shall be treated as a Restricted Payment subject to the provisions of Section 7.05); and (ii)immediately after such transaction, no “person” or “group” other than Permitted Holders is the beneficial owner, directly or indirectly, of Voting Equity Interests in the surviving Person entitled to exercise more than 35% of the total voting power of all outstanding Voting Equity Interests of the surviving Person; provided, that for purposes of this definition, any transfer of an Equity Interest of a Person that was formed for the purpose of acquiring Voting Equity Interests of the Borrower will be deemed to be a transfer of such portion of such Voting Equity Interests as corresponds to the portion of the Equity Interests of such Person that has been so transferred. “Class A Common Stock” means the Borrower’s Class A Common Stock, $0.05 par value per share. “Class B Common Stock” means the Borrower’s Class B Common Stock, $0.05 per value per share. 7 “Closing Date” means the first date all the conditions precedent in Section 4.01 are satisfied or waived in accordance with Section “Code” means the Internal Revenue Code of 1986. “Commitment” means, as to each Lender, its obligation to (a) make Committed Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in L/C Obligations and (c) purchase participations in Swing Line Loans, in an aggregate principal amount at any one time outstanding not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as such amount may be adjusted from time to time in accordance with this Agreement; provided, that (i) until the Wachovia Letters of Credit have been refinanced, replaced or terminated, as the case may be, the Commitment of Wachovia shall equal the amount set forth Wachovia’s name on Schedule 2.01 minus the aggregate maximum stated amount of the Wachovia Letters of Credit and (ii) promptly upon the refinancing, replacement or termination of any Wachovia Letter of Credit at any time and from time to time, the amount of Wachovia’s Commitment automatically shall increase by the maximum stated amount of such refinanced, replaced or terminated Wachovia Letter of Credit. “Commitment Letter” means that certain commitment letter agreement, dated as of May 8, 2009, among the Borrower, Bank of America, BB&T and Wachovia. “Committed Borrowing” means a borrowing consisting of simultaneous Committed Loans of the same Type and, in the case of Eurodollar Rate Loans, having the same Interest Period made by each of the Lenders pursuant to Section “Committed Loan” has the meaning specified in Section “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a conversion of Committed Loans from one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially in the form of Exhibit A. “Common Stock” means the Borrower’s Class A Common Stock and Class B Common Stock. “Compliance Certificate” means a certificate substantially in the form of Exhibit D. “Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its Restricted Subsidiaries on a consolidated basis, an amount equal to the sum (without duplication) of (a) Consolidated EBITDA, plus (b) rental expense for such period, plus (c) other non-cash charges and extraordinary charges (other than extraordinary charges described in clause (d) of this definition) not to exceed $15,000,000 in the aggregate for the period from the Closing Date through the Maturity Date plus (d) to the extent actually paid in cash during such period, extraordinary charges consisting of fees and other transaction costs arising from or with respect to the issuance of the Senior Notes, the repayment of the Existing Subordinated Debt, the repayment of other Indebtedness (with proceeds of the Senior Notes) from time to time during the period from the Closing Date to the date that occurs twelve months after the Closing Date, and/or the transactions contemplated by the Senior Notes. 8 “Consolidated Adjusted Interest Coverage Ratio” means, as of any date of determination, the ratio of (a) (i) Consolidated EBITDA of any Person and its Restricted Subsidiaries for the period of the four prior fiscal quarters ending on such date minus (ii) all non-cash items increasing Consolidated Net Income for such period minus (iii) all cash payments during such period relating to non-cash charges that were added back to Consolidated Net Income in determining the Consolidated Adjusted Interest Coverage Ratio in any prior period, to (b) the sum of (i) Consolidated Interest Charges of such Person and its Restricted Subsidiaries and (ii) cash and non-cash dividends or other distributions by such Person or its Restricted Subsidiaries with respect to Redeemable Equity Interests and preferred Equity Interests for such period; provided, that in each case, the Consolidated Adjusted Interest Coverage Ratio shall be calculated after giving pro forma effect (in accordance with Article 11 of Regulation S-X under the Securities Act of 1933 or any successor provision) to the following: (1)the incurrence of the Indebtedness giving rise to the need to make such calculation and (if applicable) the application of the net proceeds therefrom, including to refinance other Indebtedness, as if such Indebtedness was incurred, and the application of such proceeds occurred, on the first day of such period; (2)the incurrence, repayment or retirement of any other Indebtedness by the Borrower and its Restricted Subsidiaries since the first day of such period as if such Indebtedness was incurred, repaid or retired at the beginning of such period (other than the incurrence or repayment of indebtedness in the ordinary course of business for working capital purposes pursuant to any revolving credit agreement); (3)in the case of Acquired Indebtedness or any acquisition occurring at the time of the incurrence of such Indebtedness, the related acquisition, assuming such acquisition had been consummated on the first day of such period; and (4)any acquisition or disposition by the Company and its Restricted Subsidiaries of any company or any business or any assets out of the ordinary course of business, whether by merger, stock purchase or sale or asset purchase or sale, or any related repayment of Indebtedness, in each case since the first day of such period, assuming such acquisition or disposition had been consummated on the first day of such period; provided, further, that in making such computation, the Consolidated Interest Charges attributable to interest on any Indebtedness computed on a pro forma basis and (A)bearing a floating interest rate shall be computed as if the rate in effect on the date of computation had been the applicable rate for the entire period (other than with respect to Indebtedness incurred in the ordinary course of business for working capital purposes pursuant to any revolving credit agreement) and (B)which was not outstanding during the period for which the computation is being made but which bears, at the option of such Person, a fixed or floating rate of interest, shall be computed by applying at the option of such Person either the fixed or floating rate. 9 “Consolidated EBITDA” means, for any period, for the Borrower and its Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income for such period plus the following to the extent deducted in calculating such Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b) the provision for Federal, state, local and foreign income taxes payable by the Borrower and its Restricted Subsidiaries for such period and (c) depreciation and amortization expense. “Consolidated Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio of (a) Consolidated Adjusted EBITDA for the period of the four prior fiscal quarters ending on such date to (b) Consolidated Fixed Charges for such period. “Consolidated Fixed Charges” means, for any period, for the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of (a) Consolidated Interest Charges for such period plus (b)current maturities of Consolidated Funded Indebtedness (other than Excluded Debt) for such period plus (c) rental expense for such period plus (d) Restricted Payments described in clauses (a), (b) or (d) of the definition thereof (other than (i) such Restricted Payments made to the Borrower or any Restricted Subsidiary and (ii) dividends or other distributions payable solely in common equity interests of the Person making such dividend or other distribution) made during such period. “Consolidated Funded Indebtedness” means, as of any date of determination, for the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of (a) the outstanding principal amount of all obligations, whether current or long-term, for borrowed money (including Obligations hereunder) and all obligations evidenced by bonds, debentures, notes, loan agreements or other similar instruments, (b) all purchase money Indebtedness, (c) if the aggregate maximum stated amount of all letters of credit (including standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar instruments of the Borrower and its Restricted Subsidiaries is in excess of $30,000,000, all obligations in excess of such amount arising under such letters of credit (including standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar instruments, whether or not such letters of credit have been drawn upon, (d) all obligations in respect of the deferred purchase price of property or services (other than trade accounts payable in the ordinary course of business), (e) Attributable Indebtedness in respect of capital leases and Synthetic Lease Obligations, (f) without duplication, all Guarantees with respect to outstanding Indebtedness of the types specified in clauses (a) through (e) above of Persons other than the Borrower or any Restricted Subsidiary (other than any Non-Recourse-Real Estate Subsidiary), and (g) all Indebtedness of the types referred to in clauses (a) through (f) above of any partnership or joint venture (other than a joint venture that is itself a corporation or limited liability company) in which the Borrower or a Subsidiary is a general partner or joint venturer, unless such Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary. “Consolidated Interest Charges” means, for any period, for the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest, premium payments, debt discount, fees, charges and related expenses of the Borrower and its Restricted Subsidiaries in connection with borrowed money (including capitalized interest) or in connection with the deferred purchase price of assets, in each case to the extent treated as interest in accordance with GAAP, and (b) the portion of rent expense of the Borrower and its Restricted Subsidiaries with respect to such period under capital leases that is treated as interest in accordance with GAAP. 10 “Consolidated Leverage Ratio” means, as of any date of determination, the ratio of (a) Consolidated Net Debt (excluding Indebtedness issued and outstanding under the Existing Subordinated Note Indenture after the Closing Date if and to the extent that such Indebtedness has been called in accordance with the Existing Subordinated Note Indenture) as of such date to (b) Consolidated EBITDA for the period of the four fiscal quarters most recently ended. “Consolidated Net Debt” means, as of any date of determination, Consolidated Funded Indebtedness as of such date minus the aggregate amount of cash and Cash Equivalents reflected on the Balance Sheet of the Borrower and, to the extent such cash and Cash Equivalents are permitted to be distributed to the Borrower by dividend or otherwise, its Restricted Subsidiaries (other than any Non-Recourse Real Estate Subsidiary) as of such date. “Consolidated Net Secured Debt” means Consolidated Net Debt that is secured by a Lien upon all or any portion of the assets of the Borrower or any of its Restricted Subsidiaries. “Consolidated Net Income” means, for any period, for the Borrower and its Restricted Subsidiaries on a consolidated basis, the net income of the Borrower and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary losses) for that period. “Consolidated Net Worth” means, as of any date of determination, for the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity of the Borrower and its Subsidiaries on that date; provided, however, that there shall be excluded from the calculation of “Consolidated Net Worth” any effects resulting from the application of FASB Statement No. 158: Employers’ Accounting for Defined Pension and Other Post-Retirement Plans. “Consolidated Secured Leverage Ratio” means, as of any date of determination, the ratio of (a) Consolidated Net Secured Debt as of such date to (b) Consolidated EBITDA for the period of the four fiscal quarters most recently ended. “Consolidated Tangible Assets” means, as of any date of determination, for the Borrower and its Restricted Subsidiaries on a consolidated basis, an amount equal to (a) the consolidated assets of the Borrower and its Restricted Subsidiaries as of such date minus (b) the intellectual property, goodwill and other intangible assets, in each case determined in accordance with GAAP, as of such date. “Contractual Obligation” means, as to any Person, any provision of any security issued by such Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property is bound. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto. 11 “Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C Credit
